August 22, 2016THE UNITED STATES SECURITIES AND EXCHANGE COMMISSIONMail Stop 7treet, NEWashington, DC 20549 Attn:John ReynoldsAssistant DirectorOffice of Beverages, Apparel and MiningRe:Deseo Swimwear Inc. (the "Company")Withdrawal request for Acceleration of Effective Date filed August 18, 2016File No. 333-210419We request the withdrawal of our filing for acceleration of effective dated, filed on August 18, 2016. We will file an amendment within the next two weeks.Thank you for your assistance. Very truly yours,Deseo Swimwear Inc./s/ Suzanne CopeSuzanne CopePresident/Chief Executive Officer
